DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on December 17, 2020.
Claims 1, 6, 7, 12, 16, and 18 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
Response to Amendment
The amendment filed December 17, 2020 has been entered.  Claims 1–20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed August 12, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10, 11, and 18–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
Claim 10, line 2, references “calculate a derived value” but neither the claim nor the specification explain what this process would entail.  The specification refers to “derived data” and “derived information,” but it is does not explain what process creates the derived data (¶ 130–132, 137, 139).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by providing a specific calculation or relationship that would lead to calculating the derived values.  For the purposes of examination, “calculate a derived value” has been interpreted as any process that would lead to a derived value.  Claim 11 is also rejected due to its dependency on claim 10.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “the processing unit” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the limitation “the processing unit” has been interpreted as the “processing circuit” from claim 16.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–11 and 16–20 are directed to a machine (“An apparatus” and “A system”), and claims 12–15 are directed to a process 
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request; 
process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio; 
determine . . . an approximation of a Net Asset Value for the financial portfolio based upon the data items for the subset of funds and a prediction of a control value at a particular point in time to approximate the Net Asset Value at the particular point in time based on the subset of the funds, the . . . model trained with historical control values; 
determine a precision of the approximation of the Net Asset Value; and 
cause the approximation of the Net Asset Value along with the precision to transmit . . . to determine whether to use the Net Asset Value in a business decision.
Claims 1–15, therefore, recite pricing and purchasing assets, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a calculation and transaction that could be performed between humans alone.  The claims also recite recording and analyzing price data, which is the abstract idea of mental processes because it involves mathematical concepts because it recites a mathematical relationship.  This is an abstract idea because, but for the generic machinery in some of the claims, the process is calculation that could be performed in the human mind alone.  
For claim 16, the specific limitations that recite an abstract idea are:
. . . receive a plurality of information items, each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point; 
. . . receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and to process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio;
determine an approximation of a Net Asset Value for the financial portfolio based upon the data items for a subset of funds and the information items and a prediction of a control value at a particular point in time to approximate the Net Asset Value at the particular point in time based on the subset of the funds and the information items, the . . . model trained with historical control values; and 
. . . store the plurality of information items . . ., wherein . . . refrain from changing or deleting any of the information items . . . and the . . . log is configured as a relational database. 
methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the generic machinery in the claims, the process is a calculation that could be performed between humans alone.  The claims also recite receiving and storing data, which is the abstract idea of mental processes because it involves observations and recordings that can be performed by the human mind.  
The additional elements of the claims are various generic computer components to implement these abstract ideas (“memory”, “processing circuit”, “hardware circuit”, “machine learning model”, “computer”, “computing node”, “cloud service”, “interface logic”, “data storage”, “immutable log”, and “computer-networked environment”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive, process, and analyze data.  This is evidenced by specification paragraphs 83–85, 87–89, and 91–93, which disclose a plurality of generic computer technology that can be utilized to implement Applicant’s invention.  Claim 1 does introduce a “machine learning model”, but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine learning model only provides an alternative means for mathematically relating the data at a high level of generality, rather than creating any type of improvement to the technology itself.  Furthermore, claim 16 does introduce a more specific device, an immutable log, but again, this is merely being used as a tool to implement the abstract idea above.  The immutable log only provide an alternative means for recording data, rather than creating any type of improvement to the technology itself.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  

Independent claim 12 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the steps of claim 1 are implemented by a method in claim 12.  Thus, because the same analysis should be used for all categories of claims, claim 12 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–11, 13–15, and 17–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claim 2, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the business decision recited in claim 1 by further specifying what it comprises—“a purchase or a sale of a fund”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as 
For claims 3, 4, and 14, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the business decision recited in claims 1 and 12 by further specifying how it is executed—“communicate, to a computing node . . . causing execution”, “based upon an application of the precision metric”, and “if the precision exceeds a threshold likelihood”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3, 6, and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite communicating the approximation to a computing node.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the subset of funds recited in claims 1 and 12 by further specifying how their sizes are determined—“based upon a statistical error or a time limit”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 7, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the request recited in claim 1 by further specifying what it can comprise—“a timing attribute or an accuracy attribute”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use 
For claim 8, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the machine learning model recited in claim 1 by further specifying how it is trained—“using historical Net Asset Values”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9–11, 13, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite storing information items, derived values, or code in an immutable log or a derived log.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claim 10 and 18, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites calculating a derived value from received information items.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found a mere response to data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claim 17, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving financial transaction data.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
nd 14 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, III et al., U.S. Patent No. 7,337,135 (“Findlay”) in view of Spampinato et al., U.S. Patent App. No. 2003/0101121 (“Spampinato”) and Gvelesiani, U.S. Patent App. No. 2008/0262976 (“Gvelesiani”).
For claim 1, Findlay teaches:
An apparatus comprising: memory; and a processing circuit coupled with the memory and at least one hardware circuit operative to (col. 19, line 66–col. 20, line 13: mass storage coupled with processors and circuitry): 
cause the approximation of the Net Asset Value along with the precision to transmit to computer (col. 8, lines 54–61: programmed computer may be used) to determine whether to use the Net Asset Value in a business decision (col. 23, lines 1–5, claim 17: accuracy of price estimates determined; col. 8, lines 22–31: assets purchased or sold based on forecast information).
Findlay does not teach: receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request; process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio; determine an approximation of a Net Asset Value for the financial portfolio based upon the subset of funds and a prediction of a control value at a particular point in time by a machine learning model to approximate the Net Asset Value at the particular point in time based on the subset of the funds, the machine learning model being trained with historical control values; and determine a precision of the approximation of the Net Asset Value.


determine, via a machine learning model, an approximation of a Net Asset Value for the financial portfolio based upon the data items for the subset of funds and a prediction of a control value at a particular point in time (¶ 33, 35: regression model created for funds based on indexes; ¶ 43: Net Asset Value (NAV) obtained) to approximate the Net Asset Value at the particular point in time based on the subset of the funds, the machine learning model trained with historical control values (¶ 85–87: NAV estimated using value histories; ¶ 29, 33: historical net asset values used by model builder engine); and
determine a precision of the approximation of the Net Asset Value (¶ 88: reliability coefficient for determining predictive power; ¶ 43: confidence interval provided to asses quality). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay by adding the asset valuation from Spampinato.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making asset valuations more accurate—a benefit explicitly disclosed by Spampinato (¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).
The combination of Findlay and Spampinato does not teach: receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data 
	Gvelesiani, however, teaches:
receive a request for a Net Asset Value (¶ 36: request for indicator for financial instrument) with a timing attribute (¶ 38: time interval provided with request), the timing attribute to establish a time limit for capturing data items responsive to the request (¶ 39: indicators of performance for financial instrument, such as price of stock, over time interval); and
process the data items corresponding to prices of funds (¶ 41: indicators can be cached), the data items comprising a subset of funds in a financial portfolio (¶ 39: indicator for price of specific stock) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the asset valuation in Spampinato by adding the time period indicator from Gvelesiani.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating obtaining information about financial instruments—by specifying a specific stock and time period—a benefit explicitly disclosed by Gvelesiani (¶ 3–4: need for further narrowing specific stocks presented and time periods of analysis; ¶ 10: invention provides market performance indicators for analysis).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these systems together.
For claim 2, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above, and Findlay further teaches:
The apparatus of claim 1, wherein the business decision comprises a purchase or a sale of a fund (col. 23, lines 1–5, claim 17: accuracy of price estimates determined; col. 8, lines 22–31: assets purchased or sold based on forecast information).
For claim 3, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above, and Findlay further teaches:
The apparatus of claim 1, the processing circuit to communicate, to a computing node, the approximation of the Net Asset Value, causing execution of the business decision (col. 19, line 66–col.20, line 13: can be implemented with multiple processors; col. 21, lines 5–10: can also communicate over networks).
For claim 4, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above, and Findlay further teaches:
The apparatus of claim 1, the processing circuit to apply a precision metric to the approximation of the Net Asset Value and based upon an application of the precision metric to the approximation of the Net Asset Value, determine whether to execute the business decision (col. 23, lines 1–13, claim 17–19: accuracy measured statistically; col. 8, lines 22–31: assets purchased or sold based on forecast information).

For claim 8, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above, and Spampinato further teaches:
The apparatus of claim 1, the processing circuit to train the machine learning model using historical Net Asset Values (¶ 29, 33: historical net asset values used by model builder engine).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the time period indicator in Gvelesiani by adding the valuation using historical values from Spampinato.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making asset valuations more accurate—a benefit explicitly disclosed by Spampinato (¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these systems together.
For claim 12, Findlay teaches:
A computer-implemented method in a computer-networked environment, the method comprising (col. 2, lines 46–48: computer implements method): 
causing the approximation of the Net Asset Value along with the precision to transmit to computer (col. 8, lines 54–61: programmed computer may be used) to execute a purchase of a fund or a sale of a fund (col. 23, lines 1–5, claim 17: accuracy of price estimates determined; col. 8, lines 22–31: assets purchased or sold based on forecast information).
Findlay does not teach: receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request; process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio; determining an approximation of a Net Asset Value for the financial portfolio based upon the subset of funds and a prediction of a control value at a particular point in time by a machine learning model to approximate the Net Asset Value at the particular point in time based on the subset of the funds, the machine learning model being trained with historical control values; and determining a precision of the approximation of the Net Asset Value.
	Spampinato, however, teaches:
determining, by a machine learning model, an approximation of a Net Asset Value for the financial portfolio based upon the data items for the subset of funds and a prediction of a control value at a particular point in time (¶ 33, 35: regression model created for funds based on indexes; ¶ 43: Net Asset Value (NAV) obtained) to approximate the Net Asset Value at the particular point in time based on the subset of the funds, the machine learning model being trained with historical control values (¶ 85–87: NAV estimated using value histories; ¶ 29, 33: historical net asset values used by model builder engine); and
determining a precision of the approximation of the Net Asset Value (¶ 88: reliability coefficient for determining predictive power; ¶ 43: confidence interval provided to asses quality). 
(¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).
The combination of Findlay and Spampinato does not teach: receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request; and process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio.
	Gvelesiani, however, teaches:
receiving a request for a Net Asset Value (¶ 36: request for indicator for financial instrument) with a timing attribute (¶ 38: time interval provided with request), the timing attribute to establish a time limit for capturing data items responsive to the request (¶ 39: indicators of performance for financial instrument, such as price of stock, over time interval); and
processing the data items corresponding to prices of funds (¶ 41: indicators can be cached), the data items comprising a subset of funds in a financial portfolio (¶ 39: indicator for price of specific stock) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the asset (¶ 3–4: need for further narrowing specific stocks presented and time periods of analysis; ¶ 10: invention provides market performance indicators for analysis).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these methods together.
For claim 14, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 12 above, and Findlay further teaches:
The computer-implemented method of claim 12 further comprising: if the precision exceeds a threshold likelihood, communicating, to a computing node, the approximation of the Net Asset Value, causing executing of the purchase or the sale of the fund (col. 23, lines 1–5, claim 17: accuracy of price estimates determined; col. 8, lines 22–31: assets purchased or sold based on forecast information).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, III et al., U.S. Patent No. 7,337,135 (“Findlay”) in view of Spampinato et al., U.S. Patent App. No. 2003/0101121 (“Spampinato”); Gvelesiani, U.S. Patent App. No. 2008/0262976 (“Gvelesiani”); and Delattre et al., U.S. Patent App. No. 2015/0172995 (“Delattre”).


For claim 5, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above, and Findlay further teaches:
a statistical error or a time limit (col. 4, line 63–col. 5, line 15: time period and accuracy determined).
Findlay does not teach: the processing circuit to determine a size of subset of funds based upon a statistical error or a time limit.
	Spampinato, however, teaches:
The apparatus of claim 1, the processing circuit to determine a size of subset of funds (¶ 32: sub-set of funds determined).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the time period indicator in Gvelesiani by adding the sub-set determination from Spampinato.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making asset valuations more accurate—a benefit explicitly disclosed by Spampinato (¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these systems together.
The combination of Findlay, Spampinato, and Gvelesiani does not teach: based upon a statistical error or a time limit.



based upon a statistical error or a time limit (¶ 72: determining size based on error or time).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay, sub-set determination in Spampinato, and the time period indicator in Gvelesiani by adding the size determination from Delattre.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data communications more efficient—by minimizing communications resources used—a benefit explicitly disclosed by Delattre (¶ 8: need for minimizing resources used in transmitting; ¶ 9: invention creates a network to solve the problem).
For claim 15, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 12 above, and Findlay further teaches:
a statistical error or a time limit (col. 4, line 63–col. 5, line 15: time period and accuracy determined).
Findlay does not teach: further comprising determining a size of subset of funds based upon a statistical error or a time limit.
	Spampinato, however, teaches:
The computer-implemented method of claim 12, further comprising determining a size of subset of funds (¶ 32: sub-set of funds determined).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the time period indicator in Gvelesiani by adding the sub-set determination from Spampinato.  One of ordinary (¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these methods together.
The combination of Findlay and Spampinato does not teach: based upon a statistical error or a time limit.
	Delattre, however, teaches:
based upon a statistical error or a time limit (¶ 72: determining size based on error or time).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay, sub-set determination in Spampinato, and the time period indicator in Gvelesiani by adding the size determination from Delattre.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making data communications more efficient—by minimizing communications resources used—a benefit explicitly disclosed by Delattre (¶ 8: need for minimizing resources used in transmitting; ¶ 9: invention creates a network to solve the problem).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, III et al., U.S. Patent No. 7,337,135 (“Findlay”) in view of Spampinato et al., U.S. Patent App. No. 
For claim 6, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above, and Spampinato further teaches:
the Net Asset Value . . . , and . . . the approximation of the Net Asset Value (¶ 33, 35: model created for funds based on indexes; ¶ 43: algorithm used to obtain Net Asset Value).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the time period indicator in Gvelesiani by adding the asset valuation from Spampinato.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making asset valuations more accurate—a benefit explicitly disclosed by Spampinato (¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these methods together.
The combination of Findlay, Spampinato, and Gvelesiani does not teach: the processing circuit to operate a private cloud service for a computing node, process the request . . . from the computing node, and communicate . . . to the computing node
	Howard, however, teaches:
The apparatus of claim 1, the processing circuit to operate a private cloud service (col. 10, lines 46–63: cloud servers may be used) for a computing (col. 10, lines 6–16: request for data or information sent), and communicate . . . to the computing node (col. 10, lines 46–63: communications sent to databases).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay, the asset valuation in Spampinato, and the time period indicator in Gvelesiani by adding the requests and communications from Howard.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing risk—by improving accuracy of portfolio values—a benefit explicitly disclosed by Howard (col. 1, lines 41–45: need for improving risks associated with market value; col. 1, line 48–col. 2, line  3: investment management server addresses issue).  Findlay, Spampinato, Gvelesiani, and Howard are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more certain by combining these systems together.
For claim 7, Findlay, Spampinato, Gvelesiani, and Howard teach all the limitations of claim 6 above, and Findlay further teaches:
The apparatus of claim 6, wherein . . . comprises a timing attribute or an accuracy attribute (col. 4, line 63–col. 5, line 15: time period and accuracy determined).
Findlay does not teach: a subsequent request
	Howard, however, teaches:
a subsequent request (col. 10, lines 6–16: request for data or information sent).
(col. 1, lines 41–45: need for improving risks associated with market value; col. 1, line 48–col. 2, line  3: investment management server addresses issue).  Findlay, Spampinato, Gvelesiani, and Howard are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more certain by combining these systems together.
Claims 9–11, 13, and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay, III et al., U.S. Patent No. 7,337,135 (“Findlay”) in view of Spampinato et al., U.S. Patent App. No. 2003/0101121 (“Spampinato”); Gvelesiani, U.S. Patent App. No. 2008/0262976 (“Gvelesiani”); and Tran et al., U.S. Patent App. No. 2017/0232300 (“Tran”).
For claim 9, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 1 above.  The combination of Findlay, Spampinato, and Gvelesiani does not teach: interface logic configured to receive a plurality of information items, each of the information items representing a data item, a cancelation of a previous data item, or a correction of a previous data item; and logging logic configured to store the plurality of information items in an immutable log, wherein the logging logic is configured to refrain from changing or deleting any of the information items in the immutable log and the immutable log is configured as a relational database.



The apparatus of claim 1 further comprising an interface configured to receive a plurality of information items, each of the information items representing a data item, a cancelation of a previous data item, or a correction of a previous data item (¶ 291: entry of addition, deletion, or modification to database record); and 
a data storage configured to store the plurality of information items in an immutable log (¶ 288: immutable record storing entries), wherein the data storage is configured to refrain from changing or deleting any of the information items in the immutable log and the immutable log is configured as a relational database (¶ 290: audit trail is non-user modifiable).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay, the asset valuation in Spampinato, and the time period indicator in Gvelesiani by adding the immutable log from Tran.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing accessibility and security—by using an immutable record—a benefit explicitly disclosed by Tran (¶ 286: data is more easily accessed and risk of hacking reduced).  Spampinato, Gvelesiani, and Tran are all related to storing and accessing data, so one of ordinary skill in the art would have been motivated to make this data storage even more secure and accessible by combining these systems together.


For claim 10, Findlay, Spampinato, Gvelesiani, and Tran teach all the limitations of claim 9 above, and Findlay further teaches:
The apparatus of claim 9 further comprising code configured to implement a service to calculate a derived value from the information items (col. 6, lines 45–60: values are input and price estimate calculated) and to store the derived value in a derived log distinct from the immutable log (col. 8, lines 1–9: previously calculated data is in storage).
For claim 11, Findlay, Spampinato, Gvelesiani, and Tran teach all the limitations of claim 10 above, and Findlay further teaches:
The apparatus of claim 10, wherein the apparatus is further configured to store information describing the code in a derived log distinct from the immutable log (col. 20, lines 50–59; col. 21, lines 19–28: program instructions can be stored on storage media to implement invention).
For claim 13, Findlay, Spampinato, and Gvelesiani teach all the limitations of claim 12 above.  The combination of Findlay, Spampinato, and Gvelesiani does not teach: further comprising storing in an immutable log a plurality of informational items of which each of the information items representing a data item, a cancelation of a previous data item, or a correction of a previous data item, wherein the immutable log is configured as a relational database and cannot be changed.
Tran, however, teaches:
The computer-implemented method of claim 12, further comprising storing in an immutable log (¶ 288: immutable record storing entries) a plurality of informational items of which each of the information items representing (¶ 291: entry of addition, deletion, or modification to database record), wherein the immutable log is configured as a relational database and cannot be changed (¶ 290: audit trail is non-user modifiable).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay, the asset valuation in Spampinato, and the time period indicator in Gvelesiani by adding the immutable log from Tran.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of increasing accessibility and security—by using an immutable record—a benefit explicitly disclosed by Tran (¶ 286: data is more easily accessed and risk of hacking reduced).  Spampinato, Gvelesiani, and Tran are all related to storing and accessing data, so one of ordinary skill in the art would have been motivated to make this data storage even more secure and accessible by combining these methods together.
For claim 16, Findlay teaches:
A system comprising:58Docket No.: 8175.0010NON-PROVISIONAL PATENT APPLICATION an interface configured to receive a plurality of information items (col. 20, lines 27–30: receive data from circuitry). 
Findlay does not teach: a processing circuit to receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio; a machine learning model to determine an approximation of a Net Asset Value for the financial portfolio based upon the data items for a subset of funds and the information items and a prediction of a control value at a particular point in time to approximate  each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point; and data storage configured to store the plurality of information items in an immutable log, wherein the data storage is configured to refrain from changing or deleting any of the information items in the immutable log and the immutable log is configured as a relational database.
	Spampinato, however, teaches:
a machine learning model to determine an approximation of a Net Asset Value for the financial portfolio based upon the data items for a subset of funds and the information items and a prediction of a control value at a particular point in time (¶ 33, 35: regression model created for funds based on indexes; ¶ 101: information obtained; ¶ 43: Net Asset Value (NAV) obtained) to approximate the Net Asset Value at the particular point in time based on the subset of the funds and the information items, the machine learning model trained with historical control values (¶ 85–87: NAV estimated using value histories; ¶ 29, 33: historical net asset values used by model builder engine).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay by adding the asset valuation from Spampinato.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making asset valuations more accurate—a benefit explicitly disclosed by Spampinato (¶ 4–5: objective to improve estimate of asset values which can better support investment decisions) and desired by Findlay (col. 1, lines 39–49: need for accurate asset pricing).
The combination of Findlay and Spampinato does not teach: a processing circuit to receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio; each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point; and data storage configured to store the plurality of information items in an immutable log, wherein the data storage is configured to refrain from changing or deleting any of the information items in the immutable log and the immutable log is configured as a relational database.
	Gvelesiani, however, teaches:
a processing circuit to receive a request for a Net Asset Value (¶ 36: request for indicator for financial instrument) with a timing attribute (¶ 38: time interval provided with request), the timing attribute to establish a time limit for capturing data items responsive to the request (¶ 39: indicators of performance for financial instrument, such as price of stock, over time interval) and process the data items corresponding to prices of funds (¶ 41: indicators can be cached), the data items comprising a subset of funds in a financial portfolio (¶ 39: indicator for price of specific stock) 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay and the asset valuation in Spampinato by adding the time period indicator from Gvelesiani.  One of ordinary (¶ 3–4: need for further narrowing specific stocks presented and time periods of analysis; ¶ 10: invention provides market performance indicators for analysis).  Findlay, Spampinato, and Gvelesiani are all related to processing investment data, so one of ordinary skill in the art would have been motivated to make this processing even more effective by combining these systems together.
The combination of Findlay and Spampinato does not teach: a processing circuit to receive a request for a Net Asset Value with a timing attribute, the timing attribute to establish a time limit for capturing data items responsive to the request and process the data items corresponding to prices of funds, the data items comprising a subset of funds in a financial portfolio.
Tran, however, teaches:
each of the information items representing a data point, a cancelation of a previous data point, or a correction of a previous data point (¶ 291: entry of addition, deletion, or modification to database record); and 
data storage configured to store the plurality of information items in an immutable log (¶ 288: immutable record storing entries), wherein the data storage is configured to refrain from changing or deleting any of the information items in the immutable log and the immutable log is configured as a relational database (¶ 290: audit trail is non-user modifiable). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the asset purchasing in Findlay, the asset valuation in Spampinato, and the time period indicator in Gvelesiani by adding the immutable log from Tran.  (¶ 286: data is more easily accessed and risk of hacking reduced).  Spampinato, Gvelesiani, and Tran are all related to storing and accessing data, so one of ordinary skill in the art would have been motivated to make this data storage even more secure and accessible by combining these systems together.
For claim 17, Findlay, Spampinato, Gvelesiani, and Tran teach all the limitations of claim 16 above, and Findlay further teaches:
The system of claim 16, wherein the interface is configured to receive financial transaction data (col. 8, lines 49–53: information input includes transaction information).
For claim 18, Findlay, Spampinato, Gvelesiani, and Tran teach all the limitations of claim 16 above, and Findlay further teaches:
The system of claim 16, the processing unit to implement a service to calculate a derived value from the information items (col. 6, lines 45–60: values are input and price estimate calculated).
For claim 19, Findlay, Spampinato, Gvelesiani, and Tran teach all the limitations of claim 18 above, and Findlay further teaches:
The system of claim 18, wherein the service is configured to store the derived value in a derived log distinct from the immutable log, wherein the service comprises code (col. 8, lines 1–9: previously calculated data is in storage).
For claim 20, Findlay, Spampinato, Gvelesiani, and Tran teach all the limitations of claim 18 above, and Findlay further teaches:
The system of claim 18, wherein the system is further configured to store information describing the code in a derived log distinct from the immutable log (col. 20, lines 50–59; col. 21, lines 19–28: program instructions can be stored on storage media to implement invention).
Response to Arguments
Claim Interpretation
Applicant’s arguments (Remarks, page 8, ¶ 2) filed December 17, 2020, with respect to claim 18 have been fully considered and are persuasive.  In light of Applicant’s amendments, claim 18 has not been interpreted under 35 U.S.C. 112(f) as a means plus function limitation. 
Claim Rejections Under 35 U.S.C. § 112
Applicant’s arguments filed December 17, 2020, with respect to claims 10 and 18 have been fully considered and are not persuasive.  Applicant argues that the application discusses calculating a Net Asset Value from information items in the independent claims, but that the claim language in claims 10, 11, and 18–20 is not limited only to approximating the Net Asset Value from information items.  Applicant, however, has not pointed out an example in the specification of such a calculation that would transform the claimed information items into derived data.  It would therefore be unclear to a person of ordinary skill in the art that Applicant has possession over this step without explaining how the function is performed.  Thus, for the reasons discussed further in the rejection under 35 U.S.C. 112(a) above, Applicant’s arguments with respect to claims 10 and 18 are not persuasive.

Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on December 17, 2020 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not recite an abstract idea because they are directed to an improvement in computer-related technology.  Applicant explains that the claims here are analogous to the claims in McRO because the claims here provide an improved Net Asset Value through a machine learning model.  See McRO, Inc. dba Planet Blue v. Bandai Namco Games America, Inc., 120 USPQ2d 1091 (Fed. Cir. 2016).  Applicant further argues that the machine learning model is trained with historical control values to provide a technological result, an approximated Net Asset Value at a point in time with a precision.  Unlike McRO, however, the improvement provided here is not to any technology itself, but to prediction of a Net Asset Value.  As explained further in the rejection under 35 U.S.C. 101 above, pricing an asset by calculating its value falls within various abstract ideas, such as methods of organizing human activity—a commercial interaction—and mathematical concepts—a mathematical relationship.  These are abstract ideas because the calculation and transaction could be performed between humans alone.  Thus, the improvement being provided is to determining a Net Asset Value, which is an improvement to the commercial interaction and mathematical relationships, rather than to the technology itself.  The use of a machine learning model is an implementation of these abstract ideas through the use of technology, and is therefore addressed under the next steps of the analysis.  Thus, claims 1–20 do recite an abstract idea.
Next, Applicant argues that the claims recite significantly more than the abstract idea because they improve technology by determining the Net Asset Value and improve the functioning of a computer itself by transforming it into a specific purpose computer for determining the Net See MPEP 2106.04(I) (“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility . . ..  Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B) . . ..  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”).  Thus, for the reasons discussed above, claims 1–20 do not include additional elements sufficient to integrate the claims into a practical application or amount to significantly more than the judicial exception.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 12 and 16, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1 and 12 are currently rejected under 35 U.S.C. 103 over Findlay in view of Spampinato and Gvelesiani; and claim 16 is currently rejected under 35 U.S.C. 103 over Findlay in view of Spampinato, Gvelesiani, and Tran.  Thus, Applicant’s arguments with respect to claims 2–11, 13–15, and 17–20 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Parsons et al., U.S. Patent No. 7,587,354, discloses a system for verifying Net Asset Value using historical and new Net Asset Values stored as data.  
Korisch, U.S. Patent App. No. 2004/0243492, discloses a method of determining the real value of a stock from pricing data.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696